TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00417-CR


David Alexander Bailey, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7877, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's brief was originally due October 11, 2007.  On January 4, 2008, the Court
ordered appellant's appointed attorney, Eddie G. Shell, to file a brief on appellant's behalf no later
than February 11, 2008.  Counsel did not file a brief as ordered.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether the attorney it appointed has abandoned
the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If necessary, the court shall appoint substitute counsel who will effectively
represent appellant in this cause.  A record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, shall be forwarded to the clerk of this Court for filing as a supplemental record no later than April 11, 2008.  Rule 38.8(b)(3).


						__________________________________________
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Abated
Filed:   March 12, 2008
Do Not Publish